DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
 
REASONS FOR ALLOWANCE
Claims 22-41, 44-52 are allowed.
The closest reference is Schaar et al (US pat. 9,709,903) discloses a method and an inspection system for measuring an overlay error by illuminating a first sub-target (i.e., first target or alignment mark P1) of a measurement target on a substrate (i.e., wafer W) with radiation (first beam) having a first wavelength (par. [0076] and claims 1 and 8) , and illuminating a second sub-target (i.e., second target) of the measurement target on the substrate (W) with radiation (second beam) having a second wavelength (claim 1 of Schaar), wherein the first wavelength is tuned for the first sub-target and the second wavelength is tuned for the second sub-target (i.e., using filter 13 in par. [0064] and see claim 1) and the first wavelength is different than the second wavelength (claim 8 of Schaar), and wherein each of the first sub-target and the second sub-target has a first periodic structure (i.e., grating) having features (i.e., pattern) extending in a first direction; and detecting at least some of the radiation coming from the first sub-target and at least some of the radiation coming from the second sub-target to obtain for the measurement target a measurement representing a parameter of a lithographic process (claim 20 of Schaar and par. [0081]). However, Schaar et al fails to teach or suggest the limitations “wherein a value of the parameter is obtained from the first sub-target using the first wavelength without using the second wavelength and from the second sub-target using the second wavelength without using the first wavelength”.

The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 22, 32, 33, and 44.
As to claims 22, 32 and 33; , the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein a value of the parameter is obtained from the first sub-target using the first wavelength without using the second wavelength and from the second sub-target using the second wavelength without using the first wavelength”, in combination with the rest of the limitations of claims 22, 32 and 33.

As to claim 44, the prior art of record, taken alone or in combination, fails to disclose or render limitations “produce a design of the measurement target comprising the designs of the first and second sub-targets and a metrology recipe comprising the first and second wavelengths so as to enable a value of the parameter to be obtained from the first sub- target using the first wavelength without using the second wavelength and from the second sub-target using the second wavelength without using the first wavelength”, in combination with the rest of the limitations of claim 44.
	Claims 23-31, 34-41 and 45-52 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 29, 2022